Citation Nr: 0820591	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  00-16 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) or other acquired mental disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The veteran had 8 months and 0 days of active service in the 
U.S. Force, from August 1975 to April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

Unfortunately, while under the jurisdiction of the Board, the 
veteran's claims file was lost and, despite an exhaustive 
search, has yet to be found.  In August 2007, the RO 
constructed a rebuilt claims file and forwarded it to the 
Board.


FINDINGS OF FACT

The competent and probative medical evidence preponderates 
against a finding that the veteran has a current diagnosis of 
PTSD or has any acquired mental disorder which is due to any 
incident or event in active military service.


CONCLUSION OF LAW

Neither post-traumatic stress disorder nor any other acquired 
mental disorder was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In August 2005 the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the April 2000 rating 
decision, July 2000 SOC, and August 2000, February 2002, and 
July 2007 SSOCs explained the basis for the RO's action, and 
the SOC and SSOCs provided him with additional 60-day periods 
to submit more evidence.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  With respect to the second element, if the 
evidence shows that the veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-
IV), as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others; and (2) the person's 
response involved intense fear, helplessness, or horror.  

Cases involving allegations of non-combat personal assault 
fall within the category of situations in which it is not 
unusual for there to be an absence of service records 
documenting the events of which the veteran complains.  
Therefore, evidence from sources other than the veteran's 
service records may be used to corroborate an account of a 
stressor incident.  See, e.g., Patton v. West, 12 Vet. App. 
272, 281 (1999).  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  Id.

III.  Factual Background and Analysis

The Board notes that the veteran has not been diagnosed with 
PTSD.  In the August 2000 rating decision the RO stated that 
veteran claims to be re-living the "trauma of boot camp."  
The RO noted that the service treatment records contain no 
reports of treatment for, or reference to, any acquired 
mental disorder.  The veteran's separation document, DD Form 
214, indicates that his military job specialty was electrical 
power production specialist.  He did not have any foreign or 
sea service, and received no awards or decorations indicative 
of combat.  Therefore, the Board finds that the veteran did 
not serve in combat.  In addition, there is no indication 
from the veteran's service personnel records that he suffered 
any in-service assault or other trauma, to include during 
basic training.

The veteran's service personnel records show that in January 
1976 he was evaluated by the Community Outreach Center at 
Sheppard Air Force Base in Texas.  He was found to manifest 
immature and passive-aggressive features, and it was noted 
that he had previously experienced problems with authority 
during high school.

The veteran was discharged from service due to unsuitability.  
His records show that while in service he was arrested and 
fined for public drunkenness, received a letter of 
admonishment for behaving in an immature manner and 
displaying a poor attitude on two occasions, straggled from 
technical school without a stragglers pass, was arrested for 
the theft of gasoline and was released on bond, and failed to 
go to an appointed place of duty.  At an April 1976 Board of 
Officers proceeding, the veteran did not testify about trauma 
from boot camp or symptoms associated with PTSD or any other 
service related acquired mental disorders.

October 1992 VA treatment notes for crisis intervention 
indicate that the veteran felt a loss when told that he could 
no longer work on fishing boats because of his back.  He 
considered committing suicide by jumping off a bridge, but 
decided not to do that when he remembered his parents.  A 
mental status examination showed that he looked sad and 
dejected.  The veteran's responses to questions were 
forthright and he denied hallucinations, delusions, paranoia, 
or suicidal or homicidal intent.  His mood was depressed with 
a non-tearful affect, his memory and orientation were 
undisturbed, and his judgment and insight were fair.  The 
veteran was described as preoccupied with his back pain 
during his hospitalization, and he was encouraged to abstain 
from alcohol.  His diagnosis was adjustment disorder with 
mixed emotional features, mechanical low back strain, and 
alcohol dependence.

The veteran had a private psychological evaluation in 1993, 
at which the examiner opined that he had low self-esteem and 
was depressed.  The veteran could not think of any job he 
could adequately perform which involves sitting, and he had 
difficulty concentrating and maintaining focus during 
conversation.  The examiner described the veteran as 
cooperative, and felt that he applied himself in the tests he 
was given.  The veteran was diagnosed with dysthymic 
disorder, alcohol dependence (in possible remission), 
personality disorder with dependent features, and "rule 
out" organic mental disorder, not otherwise specified.  He 
described being honorably discharged from the military due to 
adjustment problems but did not describe any trauma related 
to basic training or the remainder of his active service.

In August 1993 a clinical psychologist who reviewed the 
veteran's records on behalf of the Social Security 
Administration diagnosed him with a personality disorder, and 
felt that he had persistent disturbances of mood or affect 
and pathological dependence, passivity, or aggressivity.


At a July 2002 VA psychological evaluation the veteran was 
diagnosed with a schizo-affective disorder and polysubstance 
disorder.  He had an August 2006 psychological evaluation at 
which he reported problems with sleep, anxiety, and some 
irritability.  He was working full time as a carpenter but 
said that he had trouble dealing with people.  He denied 
current suicidal/homicidal ideation or intent and said that 
he wanted medications so he could be more calm.  The examiner 
felt that the veteran was alert and cooperative and that his 
speech was normal.  The veteran was oriented to time, place, 
and person, he had no significant cognitive problems, fair 
insight and judgment, and an anxious mood.  The veteran's 
diagnosis included adjustment disorder with anxious mood 
(primary diagnosis) and antisocial personality disorder.

The RO did not afford the veteran a VA examination for PTSD 
or other acquired mental disorder, on the basis that there is 
already sufficient medical evidence to decide the claim, and 
the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court reviewed the criteria for determining when 
an examination is required by applicable regulation and how 
the Board applies 38 C.F.R. § 3.159(c).  The three salient 
benchmarks are: competent evidence of a current disability or 
recurrent symptoms; establishment of a pertinent in-service 
event, injury, or disease; and indication that the current 
disability may be associated with such event, injury, or 
disease.  The Board finds that there is no competent evidence 
of current PTSD because the veteran's treatment records 
discussed above do not contain a diagnosis, nor is there any 
specific allegation or evidence of an in-service stressor 
event.  In addition, while the veteran has been diagnosed 
with an acquired mental disorder, none of his providers or 
examiners has indicated that it may be a result of his active 
service.  Therefore, the Board finds that the evidence of 
record does not trigger the necessity of an examination in 
order to decide the claim on the merits.  See 38 C.F.R. § 
3.159(c).

We recognize the sincerity of the arguments advanced by the 
veteran that he has an acquired mental disorder which is 
service connected.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  It is true that the veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, mental disorders require 
specialized training for a determination as to diagnosis and 
causation, and are therefore not susceptible of lay opinions 
on etiology.

As the evidence preponderates against the claim for service 
connection for PTSD or an acquired mental disorder, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.
 

ORDER

Service connection for PTSD or an acquired mental disorder is 
denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


